Citation Nr: 0710679	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-09 219	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for residuals of a left ankle fracture, 
with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to August 
2001, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).

The Board denied the claims on appeal in a December 2004 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on an October 2005 Joint Motion for Court Remand (Joint 
Motion), the Court remanded the veteran's appeal to the 
Board.  In compliance with the Joint Motion, the Board 
remanded the veteran's appeal to the RO in March 2006, and it 
now returns to the Board for appellate review.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in October 2005, finding that VA failed to provide 
adequate reasons and bases in its December 2004 decision, and 
failed to ensure that the VA examination conducted in 
conjunction with the veteran's claims was adequate for rating 
purposes.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  








Therefore, the Board finds that its decision of December 23, 
2004, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the December 2004 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the December 2004 decision by the Board had never been 
issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


